OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
On February 18, 1977, the Administrative Board approved a resolution (22 NYCRR 20.3 [a]) declaring that, effective April *8551, 1977, no personal assistant could be appointed by an incoming Supreme Court Justice without the prior approval of the Administrative Board. This resolution effectively abolished the position of confidential attendant to any incoming Justice unless that permission was granted by the board. The minutes of the February meeting also show that, effective April 1, 1977, the Administrative Board did approve the continuation in employment of "all existing personal assistants to judges” as of that date. Because the appellant did not hold his position within the meaning of the Administrative Board’s resolution, he had no right to continued employment.
Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum; Chief Judge Cooke taking no part.
Order affirmed.